Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 1/24/2022 where claims 1-21 are pending and ready for Examination.

The information disclosure statement(s)  (IDS) submitted on 1/24/2022 are iin compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


The Application will be in condition for allowance when the necessary terminal disclaimer detailed below is filed.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,233,877. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the Instant Application are a broadened version of the claims of U.S. Patent No. 11,233,877

The Examiner has reviewed all of the claims in the Instant Application. As detailed above the claims from the Instant Application are a broadened version of the claims of U.S. Patent No. 11,233,877 and it would have been obvious to one of ordinary skill in the art to apply the teachings from U.S. Patent No. 11,233,877 to solve the problems presented in the Instant Application. As an example Independent claim 1 from U.S. Patent No. 11,233,877 which is a broadened version is detailed below:

    PNG
    media_image1.png
    762
    556
    media_image1.png
    Greyscale


Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,749,988. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the Instant Application are a broadened version of the claims of U.S. Patent No. 10,749,988

The Examiner has reviewed all of the claims in the Instant Application. As detailed above the claims from the Instant Application are a broadened version of the claims of U.S. Patent No. 10,749,988 and it would have been obvious to one of ordinary skill in the art to apply the teachings from U.S. Patent No. 10,749,988 to solve the problems presented in the Instant Application. As an example Independent claim 1 from U.S. Patent No. 10,749,988 which is a broadened version is detailed below

    PNG
    media_image2.png
    1032
    553
    media_image2.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449